Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 4/22/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1, 4-18, 20-23 and 25 are allowed because the prior art of record fails to disclose that:
-the switch comprises a coupling resonator having a Josephson Junction (JJ); the switch is integrated with a bus resonator; and the switch comprises a gate that is coupled to an electron system that is tunable by a voltage on the gate as combined in claim 1.	
-the qubit array is part of a plurality of qubit arrays in a first layer; and the plurality of qubit arrays of the first layer are each isolated by one or more additional switches as combined in claim 13.
-changing an inductance of an electron system by applying a voltage on a gate of the JJ switch as combined in claim 18.
-separating two or more superconductors by the electron system of the JJ switch as combined in claim 20.
the switch is integrated with a coupling resonator having a Josephson Junction (JJ): each switch comprises a gate that is coupled to an electron system that is tunable by a voltage on the gate; and the electron system is configured to change an inductance of the JJ based on a voltage on the gate as combined in claim 23.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842